WOODLEY, Judge.
The conviction is for theft of property under the value of $50 and over $5. Upon a plea of guilty before the court, the punishment was assessed at ten days in jail and a fine of $100.
The sole question raised on the appeal is the sufficiency of the information.
Appellant points out the fact that the information contains no allegation that the property stolen was taken from the possession of the owner or other person in possession thereof.
The defect in the information calls for a reversal of the conviction. See Freeman v. State, 157 Tex. Cr. Rep. 478, 250 S. W. 2d 223, and cases there cited.
The complaint is not deficient in the particulars mentioned, *26and, in the event the state so desires, a new information conforming to the allegations of the complaint may be filed.
The judgment is reversed and the cause remanded.
Opinion approved by the Court.